Citation Nr: 0127163	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
involving the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
involving the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel




INTRODUCTION

The veteran had active military duty from November 1986 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA).  In the October 1999 rating 
decision, the RO granted service connection for bilateral 
hallux valgus and assigned non-compensable ratings.  

In January 2001 the Board remanded the above issues to the RO 
for additional development.  In a February 2001 rating action 
the RO assigned a 10 percent rating to each foot. 


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.  

2.  The hallux valgus involving the right foot is manifested 
by marked deformity and subjective complaints.  

3.  The postoperative residuals, hallux valgus involving the 
left foot are manifested by angulation of 20 degrees and 
subjective complaints. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hallux valgus involving the right foot have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4, 
Diagnostic Code 5280 (2001).

2.  The criteria for a rating in excess of 10 percent for 
hallux valgus involving the left foot have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4, 
Diagnostic Code 5280 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

A January 2001 Board Remand informed the appellant of the 
contents of this legislation. The record shows that the 
appellant has been informed of the criteria necessary to 
establish her claim in the statement of the case.  Also, 
during the course of the appeal two VA examinations have been 
performed and all available pertinent evidence has been 
obtained.  In an August 2001 statement the veteran indicated 
that she had nothing further to add and requested that the 
case be forwarded to the Board.  The Board is satisfied that 
the requirements set forth in the VCAA have been met.


I. FACTUAL BACKGROUND

The service medical records show that the veteran entered 
service with bilateral hallux valgus.  She had various 
complaints relating to her feet during service.  The veteran 
was placed on profile and allowed to wear sneakers due to her 
foot disability.  

An August 1988 Medical Evaluation Board determined that the 
bilateral hallux valgus disorder existed prior to and was 
permanently aggravated by service.  The veteran was found 
physically unfit and was discharged from duty.  

A VA examination was conducted in August 1999.  At that time 
the veteran reported that in 1987 that her boots aggravated 
her feet causing her to have poor circulation.  She was told 
to wear tennis shoes instead of boots.  She stated that her 
feet still bothered her and that she must wear tennis shoes 
all of the time.  

She reported pain, weakness, stiffness, heat, redness, 
fatigability and lack of endurance.  She denied swelling.  
The symptoms were mainly while standing and walking.  She 
took over the counter Excedrin or Tylenol to treat her 
symptoms.  She reported that there were periods of flare-up, 
which were precipitated by prolonged standing.  She had 10 
percent additional functional impairment.  She did not use 
crutches, brace, cane, or corrective shoes other than tennis 
shoes.  She was employed at the Post Office.  Her feet 
interfered with her job because she had to stand all of the 
time.  

The examination showed bilateral hallux valgus, which was 
marked, with no other abnormality observed on inspection of 
the feet.  Her motion stops when pain began.  There was no 
objective evidence of painful motion, no edema, no 
instability, no weakness, and no tenderness.  Her gait was 
good.  She had no limp, and used no appliance.  She wore 
tennis shoes.  There were no skin or vascular changes.  The 
examiner noted that the veteran had excellent dorsalis pedis 
and posterior tibial pulsations.  Her posture, standing, 
squatting, supination, pronation and rising on toes and heels 
were excellent.  There was marked hallux valgus.  The 
angulation first metatarsal phalangeal joint was 36 degrees 
on the right and 35 degrees on the left.  The diagnosis was 
hallux valgus, congenital with no loss of function due to 
pain.

In October 1999 the RO granted service connection for right 
and left foot hallux valgus on the basis that these were 
preservice disabilities, which were aggravated by active 
duty.  Non-compensable ratings were assigned.

The veteran received intermittent treatment at private 
facilities during 1999 for the bilateral hallux valgus.  In 
November 1999 she underwent a left modified Mc Bride and 
Lapides procedure.  She subsequently received follow-up 
treatment.  In November 2000 she underwent removal of 
hardware from the left foot due to pain.  

In February 2001 the RO assigned temporary 100 percent 
evaluations for convalescence effective from November 1999 to 
March 2000, and November 2000 through February 2001.  

A VA examination was conducted in June 2001.  At that time 
the veteran stated that she had bunions when she went into 
service and that the boots and field duty kept her in pain.  
She went to the podiatrist and he had her wear tennis shoes 
so as not to aggravate her disability.  She continued to wear 
tennis shoes for the remainder of her tour of duty, which was 
six months.  She did not wear inserts.  After leaving the 
service she had surgery on her left foot in November 1999.  
She stated that it helped greatly.  

The veteran complained of pain, weakness, dizziness, 
swelling, heat, redness, fatigability, and lack of endurance. 
She would have periods of flare-up after standing for even 
five or ten minutes which resulted in 10 percent additional 
functional impairment.  The veteran wore tennis shoes all the 
time and was her only treatment.  She was employed as a clerk 
at the post-office.  It was noted that her feet do interfere 
with her job and that she sometimes had to sit down.  

Physical examination showed hallux valgus that had been 
surgically corrected on the left.  The right side was 
prominently deformed and not operated on.  Motion stopped 
when her pain began.  There was no evidence of a painful 
motion, no edema, instability, weakness, or tenderness.  The 
veteran walked well in tennis shoes.  There were no unusual 
shoe wear patterns.  There were no skin or vascular changes.   

The posture standing, squatting, supination, pronation and 
rising on toes and heels was very good.  There were no 
hammertoes.  There were no flat feet.  The angulation of the 
left foot, which had been operated on, was 20 degrees.  
Angulation on the right was 30 degrees.  On the left 
dorsiflexion was 32 degrees and on the right dorsiflexion was 
100 degrees.  There was a marked prominence of the metatarsal 
joint on the right.  The x-rays showed hallux valgus 
deformity of the right great toe metatarsal phalangeal joint 
without acute fracture or dislocation.  The diagnosis was 
hallux valgus with the left corrected by surgery and the 
right, markedly deformed.  


II. ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155 (West 1991). Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (2001).  

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records. 38 C.F.R. § 4.2 (2001).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).


An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2001).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2001).

The RO has assigned 10 percent rating for the bilateral 
hallux valgus in accordance with the criteria set forth in 
the VA's Schedule for Rating Disabilities, 38 C.F.R.  Part 4, 
Diagnostic Code 5280.

Diagnostic Code 5280 provides a 10 percent rating for 
unilateral hallux valgus when there has been resection of the 
metatarsal head or when it is severe, if equivalent to 
amputation of the great toe.  This is the maximum rating 
permitted under this diagnostic code.

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones. A 30 percent rating is assigned for severe 
malunion of or nonunion of the tarsal or metatarsal bones. 
With actual loss of use of the foot, a 40 percent rating is 
assigned.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries. With actual loss of use 
of the foot, a 40 percent rating is assigned.

To summarize, statements by the veteran describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

In this regard, during the two VA examinations the veteran 
complained primarily of pain, weakness, stiffness, heat, 
redness, fatigability and lack of endurance which occurred 
mainly on use.  She also reported flare-ups after five to ten 
minutes resulting in 10 percent additional functional 
impairment.  However the August 1999 VA examination showed no 
objective evidence of painful motion, edema, instability, 
weakness, or no tenderness.  Additionally, her gait was good 
without a limp.  Furthermore, the examiner stated that there 
was no loss of function due to pain.  

The records show that the pain in the left foot required 
surgery in November 1999, which was successful.   At the time 
of the June 2001 examination, she reported that the surgery 
had helped greatly and the examination showed it was 
surgically corrected with 20 degrees angulation.  The right 
side had 30 degrees angulation and was markedly deformed.  
The examination again showed no painful motion, edema, 
instability, weakness, or tenderness.  Posture standing, 
squatting, supination, pronation and rising on toes and heels 
was described as very good.  Also, there were no hammertoes 
or flat feet.

The findings do not show the degree of disability involving 
each foot which is the equivalent to a moderately severe foot 
injury nor does the evidence show malunion of or nonunion of 
the tarsal or metatarsal bones.  The Board has taken into 
consideration both the veteran's statements and the 
provisions of the DeLuca case.  However, based on the medical 
findings, the Board is satisfied that the 10 percent 
additional functional impairment as reported by the veteran 
is reflected in the current 10 percent rating for each foot.  
The Board points out that the 10 percent ratings that the 
veteran is currently in receipt are equivalent to amputation 
of the great toe.  The Board further finds that the ratings 
currently in effect are the highest warranted during the 
appeal period for both the right and left foot hallux valgus 
disabilities.  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).

After reviewing the record, it is the judgment of the Board 
that the weight of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to an increased rating for right foot hallux 
valgus is denied.

Entitlement to an increased rating for postoperative 
residuals left foot hallux valgus is denied



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

